DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-18 are pending in the application, claims 14, 15, 17, and 18 are withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 1-13 and 16 in the reply filed on 3 January 2022 is acknowledged.
Claims 14, 15, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 3 January 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application on 6 February 2020.

Claim Objections
Claim 1 is objected to because of the following informalities:
With Regards to Claim 1:  Instant claim 1 recites the limitation --disposed on a side the first surface-- on line 6, which appears to be a typographical error; recommend correcting this to read as "disposed on a side of the first surface".
With Regards to Claim 1:  Instant claim 1 recites the limitation --disposed on a side the second surface-- on line 7, which appears to be a typographical error; recommend correcting this to read as "disposed on a side of the first surface".
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2003-313771 A).
Regarding Claims 1, 2, and 3:  Suzuki teaches a fiber sheet having on at least one side surface a vapor-deposited film that is transparent ([0004] and [0005] of Suzuki); wherein said vapor-deposited film is a thin film made of a metal oxide mixture of TiO, TiO2, and Ti-2O3 ([0007] of Suzuki), and that by adjusting the formation thereof one can adjust the [0011] and [0018] of Suzuki; a such, the vapor-deposited film is considered equivalent to the claimed "color tone adjusting layer").  Suzuki also teaches that the vapor-deposited film has a thickness of 5 to 500 nm and a transparency of 30% or more at a visible light transmittance at a wavelength of 550 nm ([0011] and [0012] of Suzuki).
Regarding Claim 4:  Suzuki teaches that the color tone adjusting layer ("vapor-deposited film") is formed by physical vapor deposition of metal oxide ([0005] and [0007] of Suzuki); which meets the claimed limitation of --the color tone adjusting layer does not contain a pigment, and the color tone adjusting layer does not contain a dye--.  (In the instant case, Suzuki does not disclose the presence of a pigment or a dye and is therefore considered to be free of either.) 
Regarding Claim 5:  Suzuki teaches that the fiber substrate is formed of synthetic fibers ([0005] of Suzuki); which meets the claimed limitation of --the fiber substrate is a synthetic fiber substrate--.
Regarding Claim 7:  Suzuki teaches that the metal (M) in the metal oxide (MOx) is titanium ([0007] of Suzuki).
Regarding Claim 8:  Suzuki teaches that the thickness of the color tone adjusting layer is 5 to 500 nm, but preferably 30 to 300 nm ([0011] and [0013] of Suzuki); which is sufficiently specific to anticipate the claimed --average thickness of 1 nm or more and 200 nm or less--.  See MPEP §2131.03(II).  (In the instant case, Suzuki discloses that the thickness is preferred to be from 5 nm to 500 nm, as such an average thickness of the film would be within the specified range and be sufficiently specific 
Regarding Claim 9:  Suzuki teaches that the transparency (transmittance) of the color tone adjusting layer is preferably 30% or more at a visible light transmittance wavelength of 550 nm ([0012] of Suzuki); which anticipates the claimed --visible light transmittance of 8% or more--.  See MPEP §2131.03(I).

Claims 1-5, 7, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura et al. (JP H3-082881 A).
Regarding Claims 1, 2, and 3:  Okumura teaches a fiber cloth having an interference color, wherein a reflective metal film, a transparent metal compound film, and a translucent metal film are sequentially laminated on at least one surface of the fiber cloth from the fiber cloth, wherein the material of the transparent metal compound film can be SiO or SiO2, wherein the material of the reflective metal film is Al, Cu, or Ag, and wherein the material of the translucent metal film is AIR, Cu, or Ag ([Pg. 2: li. 8-17] of Okumura).  Okumura also teaches that the fiber fabric has an interference color of Mg, In, Cr, Au, Au/Pt ([Pg. 2: li. 17-19] of Okumura).  Okumura further teaches that the layers disposed on the fiber fabric are optically transparent (i.e. have an average transmittance in the visible light region of 75% or more and 40 to 70%) ([Pg. 2: li. 28-33] of Okumura).  (In the instant case, the reflective metal film, the transparent metal compound film, and the translucent metal film together constitute the claimed "color tone adjusting layer".  Furthermore, since the fiber fabric can have an interference color of Mg it would be of a different color tone than those comprising the "color tone adjusting layer" (i.e. SiO, SiO2, AIR, Cu, Ag, Al).)
Regarding Claim 4:  Okumura teaches that the color tone adjusting layer is formed by sequential vapor deposition ([Pg. 5: li. 5-7] of Okumura); which meets the claimed the color tone adjusting layer does not contain a pigment, and the color tone adjusting layer does not contain a dye--.  (In the instant case, Okumura does not disclose the presence of a pigment or a dye and is therefore considered to be free of either.) 
Regarding Claim 5:  Okumura teaches that the fiber substrate is formed of polyester filament yarns ([Pg. 5: li. 16-18] of Okumura); which meets the claimed limitation of --the fiber substrate is a synthetic fiber substrate--.
Regarding Claim 7:  Okumura teaches that the metal (M) in the metal oxide (MOx) is silicon ([Pg. 2: li. 15] of Okumura).
Regarding Claim 9:  Okumura does not explicitly recite that the --visible light transmittance of 8% or more--.  However, given that the light transmittance in the visible light region of the three layers comprising the "color tone adjusting layer" are 75% or more, 40 to 70%, and 40-70% ([Pg. 2: li. 28-33] of Okumura), a person having ordinary skill in the art could have calculated the minimum transmittance in the visible light region to be about 51% [= ( 40% + 40% + 75%) / 3 ]; which is sufficiently specific to anticipate the claimed range of --8% or more--.
Regarding Claim 12:  Okumura teaches that the color tone adjusting layer comprises a first color tone adjusting layer ("transparent metal compound film"), and a second color tone adjusting layer ("reflective metal film") between the fiber substrate and the first color tone adjusting layer ([Pg. 2: li. 8-12] of Okumura).
Regarding Claim 13:  Okumura teaches that the metal element or metalloid element contained most in the first color tone adjusting layer can be silicon (i.e. SiO or SiO2), and a metal element or metalloid element contained most in the second color tone adjusting layer is silver, gold, aluminum, and copper ([Pg. 2: li. 13-15] of Okumura).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2003-313771 A) as applied to claim 1 above, and further in view of TORAY (JP S63-282367).
Suzuki is relied upon as described above.
Regarding Claim 6:  Suzuki fails to disclose that --the fiber substrate is a carbon fiber substrate--.
TORAY discloses a fiber reinforced plastic (FRP) article comprising a metal-plated woven fabric, wherein the woven fabric is formed using bundles of high-strength, high-elasticity reinforcing fibers such as carbon fibers ([Pg. 1: li. 1-8] and [Pg. 1: li. 18 to Pg. 2: li. 15] of TORAY).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the carbon fiber woven substrate of TORAY as the fiber substrate of the multilayer sheet disclosed by Suzuki in order to have --the fiber substrate be a carbon fiber substrate--.  One of ordinary skill in the art would have been motivated to have incorporated the carbon fiber woven substrate of TORAY as the fiber substrate of the See MPEP §2144.07.
Regarding Claim 16:  Suzuki in view of TORAY discloses an FRP comprising the coated fiber ([Pg. 1: li. 1-8] and [Pg. 1: li. 18 to Pg. 2: li. 15] of TORAY).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (JP H03-082881 A) as applied to claim 1 above, and as further evidenced by Non-Patent Literature No. 4 ("GT7 - SiO2 Color Chart") (referred to herein as "NPL-4").
Okumura is relied upon as described above.
Regarding Claim 10 and 11:  Okumura discloses the claimed multilayer sheet comprising fiber substrate (woven polyester fiber substrate) and having a thin optically transparent color tone adjusting layer (CTAL; "transparent metal compound film") disposed on one side of the fiber substrate as claimed, wherein said CTAL can be a silicon oxide (i.e. SiO or SiO2) and have a thickness ("d2") ranging from 50 to 5000 Å (e.g. 1000 Å, 1200 Å, and 1500 Å) ([Pg. 2: li. 8-26] and [Pg. 5: li. 22-24] of Okumura).
Okumura fails to disclose that --between the second surface of the multilayer sheet and the surface of the fiber substrate, a color difference E*ab in an L*a*b* color system measured in accordance with JIS Z8781-4: 2013 is 10 or more-- {instant claim 10} or that --in the measurement of a lightness in the L*a*b* color system in accordance with JIS Z8781-4: 2013, a lightness L* of the second surface of the multilayer sheet is higher by 5 or more than the lightness L* of the fiber substrate-- {instant claim 11}.
While Okumura fails to explicitly recite the claimed limitations, it has been evidenced by NPL-4 that depending upon the thickness (Å) of a formed SiO2 film, it can have various different colors (e.g. dark violet to red violet at 1000 Å (100 nm); royal blue at 1200 Å (120 nm); and light blue to metallic blue at 1500 Å (150 nm) (see chart of NPL-4).  (As such, the formed SiO2 film of Okumura would have a variety of colors, each having its own corresponding color tone or hue measurement value of (L*, a*, b*); wherein L* corresponds to lightness (L*).)
In that the color difference (E*ab) is determined by ((L*A - L*B)2 + (a*A - a*B)2 + (b*A - b*B)2)1/2, wherein A and B indicate the relevant surface measured value, and Okumura discloses that the SiO2 film can have a cyclically recurring spectrum of colors depending upon its thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted the thickness of the CTAL disclosed by Okumura so as to have --a color difference (E*ab) of 10 or more-- {instant claim 10} and --the L* of the second surface being higher by 5 or more than the L* of the surface of the fiber substrate-- {instant claim 11} in accordance to the limitations of the claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05(II)(A).
(In the instant case, depending upon the color tone or hue (L*, a*, b*) value of the used fiber substrate, it would have merely involved a merely changing in the thickness of the formed SiO2 CTAL so as to meet the limitations of the claims.)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (JP H03-082881 A) as applied to claim 1 above, and further in view of TORAY (JP S63-282367).
Okumura is relied upon as described above.
Regarding Claim 6:  Okumura fails to disclose that --the fiber substrate is a carbon fiber substrate--.
TORAY discloses a fiber reinforced plastic (FRP) article comprising a metal-plated woven fabric, wherein the woven fabric is formed using bundles of high-strength, high-elasticity reinforcing fibers such as carbon fibers ([Pg. 1: li. 1-8] and [Pg. 1: li. 18 to Pg. 2: li. 15] of TORAY).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the carbon fiber woven substrate of TORAY as the fiber substrate of the multilayer sheet disclosed by Okumura in order to have --the fiber substrate be a carbon fiber substrate--.  One of ordinary skill in the art would have been motivated to have incorporated the carbon fiber woven substrate of TORAY as the fiber substrate of the multilayer sheet disclosed by Okumura, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 16:  Okumura in view of TORAY discloses an FRP comprising the coated fiber ([Pg. 1: li. 1-8] and [Pg. 1: li. 18 to Pg. 2: li. 15] of TORAY).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/David Sample/Primary Examiner, Art Unit 1784